DETAILED ACTION
This communication is in response to the amendment filed on 12/4/20 in which claims 1-10 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 7 includes reference characters corresponding to elements recited in the detailed description and the drawings. The presence of absence of such reference characters does not affect the scope of the claims. M.P.E.P. 2173.05(s).

Response to Arguments
Applicant’s arguments have been considered. However, Sherman is now remapped in combination with Lee to teach the applicant’s argued limitations. Examiner respectfully directs the applicant’s attention to the rejections below for a full explanation of how the references teach the claimed invention. 
Further amendment to describe privacy-preserving features during online collaboration of the invention may expedite prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is directed to a method that is conditionally performed by a first and second apparatus only when the stored instructions are executed (e.g., “by a first apparatus…storing instructions that, when executed, cause the steps of the first apparatus for…”). The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because conditions precedent are not met. M.P.E.P. 2111.04. Thus, under a broadest reasonable interpretation, the method of claim 1 does not include any steps to be performed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2017/0061411) (“Sherman”) in view of LEE et al.(U.S. Pub. No. 2018/0267679) (“Lee”).

Regarding claim 1, Sherman discloses [a] method comprising: 
by a first apparatus having a first display and a first user interface for a first user and at least one processor and a memory for storing instructions that, when executed, cause the steps of the first apparatus for: (Sherman, paragraph 50, teaches one or more users with one or more electronic devices e.g. a personal computer; Sherman, paragraph 52, teaches a user is classified as either a client user or a service representative user accessing a website; Sherman, paragraph 7, teaches a system comprising a processor and memory storing instructions; Sherman, paragraphs 51, 52, teaches a client device that runs an application as a mobile application or a web browser)
providing an electronic document comprising a first portion having predefined content and a second portion having editable content; and (Sherman, paragraph 133, teaches a trademark application confirmation document e.g. a web page, a PDF document, etc. (the portions of the TAC document that are not edited are interpreted as the claimed predefined content))
editing the second portion of the electronic document as a response to an input received from the first user interface; (Sherman, paragraph 133, teaches that the service representative user reviews and suggest edits/corrections such that the edited TAC document is provided to a client user for approval)
wherein the method further comprises: 
by a second apparatus being connected to the first apparatus, having a second display and a second user interface for a second user and at least one processor and a memory for storing instructions that, when executed, cause the steps of the second apparatus for: (Sherman, paragraph 50, teaches one or more users with one or more electronic devices e.g. a personal computer; Sherman, paragraph 52, teaches a user is classified as either a client user or a service representative user accessing a website; Sherman, paragraph 7, teaches a system comprising a processor and memory storing instructions; Sherman, paragraphs 51, 52, teaches a client device that runs an application as a mobile application or a web browser)
receiving the electronic document and displaying the electronic document on the second display, causing the electronic document to be displayed simultaneously on the first display and the second display, (Sherman, paragraph 133, teaches that the service representative user reviews and suggest edits/corrections such that the edited TAC document is provided to a client user for approval)
the second apparatus receiving context information relating to the second portion via the second user interface and sending the context information to the first apparatus, wherein the context information comprises textual prefilled content on the second portion of the electronic document; (Sherman, paragraph 133, teaches generating the trademark application confirmation document (e.g., a web page, a PDF document, etc.) based on information relevant to the desired mark being collected from a client user using a different client device)
causing the first apparatus to: 
receive the context information; (Sherman, paragraph 133, teaches generating the trademark application confirmation document (e.g., a web page, a PDF document, etc.) based on information relevant to the desired mark being collected from a client user using a different client device)
edit the second portion of the electronic document as a response to the context information; (Sherman, paragraphs 89, teaches edits to the information are based on information necessary for performance of the professional service; Sherman, paragraph 128, teaches that if the client indicates that he would like to request another professional service that is related/similar, the questionnaire generator generates a customized questionnaire for the other professional service; Sherman, paragraph 133, teaches that when all information relevant to the desired mark has been collected from the client, the auditing unit generates a trademark application confirmation document based on the information collected)
receive an approval for updating the electronic document on the second apparatus via the first user interface; (Sherman, paragraph 249, teaches the TAC document is forwarded to the attorney for review)
update the second portion of the electronic document as a response to the approval for updating; and (Sherman, paragraph 249, teaches forwarding the reviewed TAC document to the client for client approval and receiving client approval of the TAC document; Sherman, paragraphs 133, 150, teaches that the reviewed TAC document is digitally signed by the client)
display the electronic document on the second display (Sherman, paragraph 249, teaches the approved TAC document is returned to the attorney to prepare a trademark application for filing based on the TAC document and the client is provided with status updates of the filed trademark application).
Sherman, paragraph 133, teaches a collaborative editing and correction of a trademark application between a client and a service representative using an online system for reviewing and approving electronic documents. Yet, Sherman does not expressly disclose causing the electronic document to be displayed simultaneously on the first display and the second display. However, Lee, Abstract, paragraphs 10, 37, teaches simultaneously editing and reviewing a document displayed on multiple client terminals in an online collaboration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman to incorporate the teachings of Lee to display the trademark application simultaneously on both the client and the service representative user’s side. Doing so would enable both users to cooperate in preparing the trademark application (Lee, paragraph 1).

Regarding claim 2, Sherman, in view of Lee, discloses the invention of claim 1 as discussed above. Sherman further discloses a method characterized by the first apparatus detecting at least a portion of the context information, detecting similarity in content stored on a template database, retrieving a text template from the template database as a response to the context information and inserting the text template portion to the second portion before editing the second portion of the electronic document (Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 3, Sherman, in view of Lee, discloses the invention of claim 1 as discussed above. Sherman further discloses characterized by the first apparatus detecting at least a portion of the context information, detecting similarity in content stored on a template database, retrieving a text template from the template database as a response to the context information and inserting the text template portion to the second portion before receiving the approval for updating the electronic document on the second apparatus Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 4, Sherman discloses [a] first apparatus comprising: 
a first display and a first user interface for a first user and at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to: (Sherman, paragraph 50, teaches one or more users with one or more electronic devices e.g. a personal computer; Sherman, paragraph 52, teaches a user is classified as either a client user or a service representative user accessing a website; Sherman, paragraph 7, teaches a system comprising a processor and memory storing instructions; Sherman, paragraphs 51, 52, teaches a client device that runs an application as a mobile application or a web browser;)
provide an electronic document comprising a first portion having predefined content and a second portion having editable content; and (Sherman, paragraph 133, teaches a trademark application confirmation document e.g. a web page, a PDF document, etc. (the 
edit the second portion of the electronic document as a response to an input received from the first user interface, (Sherman, paragraph 133, teaches that the service representative user reviews and suggest edits/corrections such that the edited TAC document is provided to a client user for approval)
receive context information relating to the second portion from a second apparatus, wherein the context information comprises textual prefilled content on the second portion of the electronic document being displayed simultaneously on the first display and a second display; (Sherman, paragraph 133, teaches generating the trademark application confirmation document (e.g., a web page, a PDF document, etc.) based on information relevant to the desired mark being collected from a client user using a different client device (the production for display of the TAC document on both the client user and the service representative sides is interpreted as occurring simultaneously))
edit the second portion of the electronic document as a response to the context information; (Sherman, paragraphs 89, teaches edits to the information are based on information necessary for performance of the professional service; Sherman, paragraph 128, teaches that if the client indicates that he would like to request another professional service that is related/similar, the questionnaire generator generates a customized questionnaire for the other professional service; Sherman, paragraph 133, teaches that when all information relevant to the desired mark has been collected from the client, the auditing unit generates a trademark application confirmation document based on the information collected)
receive an approval for updating the electronic document on the second apparatus via the first user interface; (Sherman, paragraph 249, teaches the TAC document is forwarded to the attorney for review)
update the second portion of the electronic document as a response to the approval for updating; and (Sherman, paragraph 249, teaches forwarding the reviewed TAC document to the client for client approval and receiving client approval of the TAC document; Sherman, paragraphs 133, 150, teaches that the reviewed TAC document is digitally signed by the client)
send the second portion to be displayed in the electronic document at the second display of the second apparatus (Sherman, paragraph 249, teaches the approved TAC document is returned to the attorney to prepare a trademark application for filing based on the TAC document and the client is provided with status updates of the filed trademark application).
Sherman, paragraph 133, teaches a collaborative editing and correction of a trademark application between a client and a service representative using an online system for reviewing and approving electronic documents. Yet, Sherman does not expressly disclose wherein the context information comprises textual prefilled content on the second portion of the electronic document being displayed simultaneously on the first display and a second display. However, Lee, Abstract, paragraphs 10, 37, teaches simultaneously editing and reviewing a document displayed on multiple client terminals in an online collaboration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman to incorporate the teachings of Lee to display the trademark application simultaneously on both the client and the service representative user’s Lee, paragraph 1).

Regarding claim 5, Sherman, in view of Lee, discloses the invention of claim 4 as discussed above. Sherman further discloses wherein the at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to: 
detect at least a portion of the context information, detect similarity in content stored on a template database, retrieve a text template from the template database as a response to the context information and insert the text template portion to the second portion before editing the second portion of the electronic document (Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 6, Sherman, in view of Lee, discloses the invention of claim 4 as discussed above. Sherman further discloses wherein the at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to:
detect at least a portion of the context information, detect similarity in content stored on a template database, retrieve a text template from the template database as a response to the context information and insert the text template portion to the second portion before receiving the approval for updating the electronic document on the second apparatus (Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 7, Sherman discloses [a] system comprising: 
a first apparatus having a first display and a first user interface for a first user and at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to: (Sherman, paragraph 50, teaches one or more users with one or more electronic devices e.g. a personal computer; Sherman, paragraph 52, teaches a user is classified as either a client user or a service representative user accessing a website; Sherman, paragraph 7, teaches a system comprising a processor and memory storing instructions; Sherman, 
provide an electronic document comprising a first portion having predefined content and a second portion having editable content; and (Sherman, paragraph 133, teaches a trademark application confirmation document e.g. a web page, a PDF document, etc. (the portions of the TAC document that are not edited are interpreted as the claimed predefined content))
edit the second portion of the electronic document as a response to an input received from the first user interface; (Sherman, paragraph 133, teaches that the service representative user reviews and suggest edits/corrections such that the edited TAC document is provided to a client user for approval)
a second apparatus being connected to the first apparatus via a communication interface, having a second display and a second user interface for a second user and at least one processor and a memory for storing instructions that, when executed, cause the second apparatus to: (Sherman, paragraph 50, teaches one or more users with one or more electronic devices e.g. a personal computer; Sherman, paragraph 52, teaches a user is classified as either a client user or a service representative user accessing a website; Sherman, paragraph 7, teaches a system comprising a processor and memory storing instructions; Sherman, paragraphs 51, 52, teaches a client device that runs an application as a mobile application or a web browser)
receive the electronic document and display the electronic document on the second display; wherein the electronic document is displayed simultaneously on the first display and the second display; and (Sherman, paragraph 133, teaches that the service representative user 
causing the second apparatus to: receive context information relating to the second portion via the second user interface and send the context information to the first apparatus via the communication interface, wherein the context information comprises textual prefilled content on the second portion of the electronic document; and (Sherman, paragraph 133, teaches generating the trademark application confirmation document (e.g., a web page, a PDF document, etc.) based on information relevant to the desired mark being collected from a client user using a different client device)
causing the first apparatus to: 
receive the context information via the communication interface; (Sherman, paragraph 133, teaches generating the trademark application confirmation document (e.g., a web page, a PDF document, etc.) based on information relevant to the desired mark being collected from a client user using a different client device)
edit the second portion of the electronic document as a response to the context information; (Sherman, paragraphs 89, teaches edits to the information are based on information necessary for performance of the professional service; Sherman, paragraph 128, teaches that if the client indicates that he would like to request another professional service that is related/similar, the questionnaire generator generates a customized questionnaire for the other professional service; Sherman, paragraph 133, teaches that when all information relevant to the desired mark has been collected from the client, the auditing unit generates a trademark application confirmation document based on the information collected)
receive an approval for updating the electronic document on the second apparatus via the first user interface; (Sherman, paragraph 249, teaches the TAC document is forwarded to the attorney for review)
update the second portion of the electronic document as a response to the approval for updating; and (Sherman, paragraph 249, teaches forwarding the reviewed TAC document to the client for client approval and receiving client approval of the TAC document; Sherman, paragraphs 133, 150, teaches that the reviewed TAC document is digitally signed by the client)
display the electronic document on the second display (Sherman, paragraph 249, teaches the approved TAC document is returned to the attorney to prepare a trademark application for filing based on the TAC document and the client is provided with status updates of the filed trademark application).
Sherman, paragraph 133, teaches a collaborative editing and correction of a trademark application between a client and a service representative using an online system for reviewing and approving electronic documents. Yet, Sherman does not expressly disclose wherein the electronic document is displayed simultaneously on the first display and the second display. However, Lee, Abstract, paragraphs 10, 37, teaches simultaneously editing and reviewing a document displayed on multiple client terminals in an online collaboration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherman to incorporate the teachings of Lee to display the trademark application simultaneously on both the client and the service representative user’s side. Doing so would enable both users to cooperate in preparing the trademark application (Lee, paragraph 1).

Regarding claim 8, Sherman, in view of Lee, discloses the invention of claim 7 as discussed above. Sherman further discloses wherein the at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to detect at least a portion of the context information, detect similarity in content stored on a template database, retrieve a text template from the template database as a response to the context information and insert the text template portion to the second portion before editing the second portion of the electronic document (Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 9, Sherman, in view of Lee, discloses the invention of claim 7 as discussed above. Sherman further discloses wherein the at least one processor and a memory for storing instructions that, when executed, cause the first apparatus to detect at least a portion of the context information, detect similarity in content stored on a template database, retrieve a text template from the template database as a response to the context information and insert the text template portion to the second portion before receiving the approval for updating the electronic document on the second apparatus (Sherman, paragraph 105, teaches the user chooses a specific service provider; Sherman, paragraph 106, teaches that the click wrap engagement agreement is automatically customized from pre-programmed clauses based upon the desired professional service which the users wishes to choose; Sherman, paragraph 107, teaches that, if the user wishes to file an Intent to Use Trademark application, there are service specific clauses applicable to that limited service; Sherman, paragraph 107, teaches that once the user selects the desired professional service, the application builds a limited scope professional services engagement agreement tailored for those specific attributes and that the professional service provider has the right to approve the engagement).

Regarding claim 10, Sherman, in view of Lee, discloses the invention of claim 7 as discussed above. Sherman further discloses wherein the first apparatus resides in a cloud computing environment (Sherman, paragraph 55, teaches that the system is implemented using a cloud computing architecture).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAHID K KHAN/Examiner, Art Unit 2178